Citation Nr: 1745986	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  09-37 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected low back strain, in excess of 10 percent disabling. 

2.  Entitlement to an initial rating for service-connected right lower extremity radiculopathy in excess of 10 percent prior to August 18, 2011, and 20 percent thereafter.

3.  Entitlement to service connection for a cardiac disability manifested by a heart murmur. 


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 24, 2002 to December 31, 2002, from January 16, 2003 to January 15, 2004 and from December 1, 2005 to November 30, 2006.  He received the Combat Action Ribbon.  Service with the Marine Corps Reserves is also noted.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Boston, Massachusetts and Philadelphia, Pennsylvania. 

In August 2007, the Boston RO granted service connection for radiculopathy of the right lower extremity, effective December 1, 2006; and resumed the 10 percent rating for recurrent low back strain, which had been discontinued during the Veteran's period of active duty; and denied entitlement to service connection for a heart murmur.  In February 2008, the Philadelphia RO confirmed those decisions.  

In August 2011, the Veteran testified before the undersigned at the Boston RO (Travel Board hearing).

In January 2012, these matters were remanded for further development. 

In a November 2016, rating decision the Boston RO granted an increased disability rating for right lower extremity to 20 percent disabling.  The Boston RO retains jurisdiction over the case.  

Subsequent to the January 2012 remand, the Veteran was granted an increased disability rating for the right lower extremity to 20 percent disabling.  Pursuant to the Board's remand, in January 2016, the RO issued a SSOC for the issues of entitlement to service connection for heart murmur and increased rating for low back strain continuing their denial. 


FINDINGS OF FACT

1.  The Veteran's lower back strain is manifested by functional impairment during flare-ups equivalent to limitation of forward flexion to 30 degrees. 

2.  For the period prior to August 18, 2011, the right lower extremity radiculopathy was manifested by mild radiating pain, numbness, and tingling of the right posterior leg thigh, and gluteal area and beginning August 18, 2011, the right lower extremity radiculopathy has been manifested by moderate radiating pain, numbness, and tingling of the right posterior leg thigh, and gluteal area.

3.  A current heart disease or disability has not been demonstrated. 


CONCLUSION OF LAW

1.  The criteria for entitlement to a 40 percent rating for lower back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  Prior to August 18, 2011, the criteria for an evaluation in excess of 10 percent for service-connected right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).

3. After August 18, 2011, the criteria for an evaluation in excess of 20 percent, for service-connected right lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720.

4.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.

The Veteran has not identified any pertinent evidence that is outstanding or alleged any failure in VA's compliance with the duty to provide notice or assistance.

Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2016).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2016), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Codes

For the entire appeal period, the Veteran's low back disability has been rated under Diagnostic Code (DC) 5237, and his right lower extremity radiculopathy disability has been rated under DC 5237-8520.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016). The RO assigned a hyphenated diagnostic code for the right lower extremity radiculopathy using what it deemed to be the closest analogous disability, the sciatic nerve, which is specifically addressed in DC 8520.

VA regulations provide spine disabilities be rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a (2016).

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period. 38 C.F.R. § 4.71a, DC 5243 (2016).  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, DC 5237 (2016).

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id., Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).
However, these provisions are not for consideration where, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from the complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2016). 

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth in Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2016).

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2016).

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, the Court has more recently held that 38 C.F.R. § 4.59 (2016) is not applicable where, as here, the Veteran already has a compensable limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

Low back strain

In June 2007, in connection with this claim, the Veteran was given a VA examination.  The examiner found that the Veteran had low back strain and right leg radiculopathy.  He found forward flexion to 70 degrees, extension to 15 degrees right and left lateral flexion to 20 degrees, Right and left lateral rotation to 20 degrees.  He also found that there was no pain or addition loss of motion after repetitive use and that ROM was normal.  There was also no abnormal gait, spasms, or guarding.  There was weakness and mild daily pain, but there were no flare-ups.

There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  There were no reports of IVDS.  The examiner did find that the Veteran had mild radiating pain and weakness. 

At his hearing the Veteran reported that he was experiencing increasing weakness and pain.  He reported extensive treatment by chiropractors, but has not provided authorization for VA to obtain records of this treatment and has not submitted them himself.  

The Veteran was given another examination in August 2016.  The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, intervertebral disc syndrome and segmental instability.  The examiner noted that the Veteran had a decreased range of motion.  While flexion was to a normal 90 degrees, extension to 20 degrees, right and left flexion to 20 degrees and right and left rotation to 15 degrees were all less than normal.  There was pain with motion.  There was also tenderness and spasm but this did not cause abnormal gait or spinal contour.  With repetitive use, range decreased with flexion at 70 degrees, extension 20, right left rotation and flexion at 15 degrees.

The Veteran reported flare-ups described as frequent muscle spasms and right SI joint pain.  The Veteran also reported functional loss that he described as having to lie on his back for hours during flare-ups.  The examiner also noted evidence of pain with weight bearing.  The examiner found these descriptions to be consistent with the disability demonstrated during the examination.  The examiner professed; however, that he was unable to describe the limitation of motion because the Veteran was not currently having a flare-up.  Cf. Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017) (DeLuca anticipated that examiners would need to estimate functional loss during flare-ups and did not require examinations during flare-ups).

The examiner described the Veteran's symptoms as localized tenderness at the paraspinous and right SI joint, not resulting in abnormal gait or abnormal spinal contour; muscle spasm not resulting in abnormal gait or abnormal spinal contour and no guarding.  

While the VA examiner did not report range of motion measurements that would meet the criteria for a rating in excess of 10 percent; the Veteran did experience flare-ups that required him to stop working and lie down.  The need to stop activities and lie down is consistent with limitation of forward flexion to 30 degrees or less.  Accordingly, an increased, 40 percent, rating is warranted.  The appeal arises from the restoration of payments on December 1, 2006.  The earliest evidence of an increase was during the August 18, 2011 hearing testimony.

Because 40 percent is the highest rating based on limitation of motion, and a higher rating requires ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable to consideration of a higher rating based on ankylosis.  Johnston v. Brown.  

There was no ankylosis of the spine found on examinations or reported elsewhere.  There were also no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition such as bowel or bladder problems/pathologic reflexes.  While there was a report of IVDS, the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the 12 months preceding the exam.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 59 (1991), but the Veteran could not receive a rating in excess of 10 percent for his back disability based on the evidence of record.  See 38 C.F.R. § 4.71a (2016).

Right lower extremity radiculopathy

A.  Prior to August 18, 2011

Prior to August 18, 2011, the right lower extremity radiculopathy was manifested by mild radiating pain, numbness, and tingling of the right posterior leg thigh, and gluteal area. 

In an April 2007 VA, examination the Veteran described radiating pain in his right leg posterior thigh gluteal area.  The Veteran described the radiating pain as numbness and tingling.  The examiner concluded that the Veteran had right cervical radiculopathy presenting as intermittent numbness without change in reflexes on motor sensory examination.  

In July 2007, the Veteran was provided an additional examination for his lower back issues.  The examiner diagnosed the Veteran with right leg radiculopathy.  He found forward flexion to 70 degrees, extension to 15 degrees right and left lateral flexion to 20 degrees, Right and left lateral rotation to 20 degrees.  He also found that there was no pain after repetitive use or addition loss of motion and that ROM was normal.  The examiner found that the Veteran was experiencing mild radiating pain, numbness, and tingling of the right posterior leg thigh, and gluteal area.  The examiner noted that the ROM was reduced but was within normal limits.  Upon physical examination, the spine had a normal symmetry, limbs were normal and there was no scoliosis, kyphosis or lordosis.  The Veteran did not have abnormal gait, guarding, spasms or pain with motion.  The examiner also noted right sciatic irritation.

There was no medical evidence contrary to the April 2007 or June 2007 VA opinions.  The only evidence in support of the claim was the Veteran's assertions that he believes that his claim should be rated at a higher evaluation.  The Veteran, however, has not provided any evidence to support this contention.  While the Veteran is certainly competent to report observable symptoms such as pain, the Board finds more persuasive the VA examiners findings which are based on a review of the medical evidence and sound medical principles.  In essence, the examiner's professional opinion outweighs the Veteran's assertions.

For an evaluation of 20 percent, disabling there would have to be a showing of moderate radicular symptoms in the right lower extremity.  There was no additional evidence submitted and there was no evidence of record showing any moderate radicular symptoms during this appeal period.

In consideration of the foregoing, the Board finds that therefore, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy under DC 8520 have not been met for the period prior to August 18, 2011.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2016).

In evaluating the Veteran's claim for increase rating for his right lower extremity radiculopathy, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's low back disability has generally been the same level of disability throughout this period on appeal such that a staged rating is not necessary.

B.  As of August 18, 2011

During his August 18, 2011 Board hearing, the Veteran testified that his right lower extremity radiculopathy had worsened.  

In an examination conducted in August 2016, the Veteran was found to have moderate peripheral neuropathy on the lower right side.  The evaluation of radiculopathy, right lower extremity was increased to 20 percent disabling effective August 18, 2011, the date of the BVA hearing in which the veteran testified his condition had worsened. 

The right lower extremity radiculopathy was increased to 20 percent disabling, effective the date of his testimony on August 18, 2011. 

An evaluation of 20 percent is assigned for incomplete paralysis below the knee, which is moderate.  A higher evaluation of 40 percent is not warranted unless there is evidence of incomplete paralysis below the knee, which is moderately severe.

The August 2016 VA examination report contains findings of 5/5 strength in the lower extremities, no muscle atrophy, normal reflexes at the knee and ankle, and a normal sensory examination at the upper anterior thigh, and the thigh and knee.  There was decreased strength in the right great toe, as well as decreased sensation in the right foot and toes.  The straight leg-raising test was positive. 

The Veteran reported constant pain in his right lower extremity radiculopathy that was mild; intermittent pain that was moderate; parethesias or dysesthesias that were moderate; and numbness that was mild.  There were no other signs or symptoms of radiculopathy. 

The Veteran has not submitted any medical evidence to the contray to the finding by the examiner from August 2016.  VA treatment records do not show a worse disability and he has not described symptomatology indicative of more than a moderate incomplete paralysis.

In summary, the evidence is insufficient to show that there is incomplete paralysis below the knee which is moderately severe (40 percent evaluation), severe with marked muscular atrophy (60 percent disabling), or evidence to show that there is productive of foot dangle or drop, with no active movement possible of muscles below the knee, flexion of knee weakened or lost (80 percent disabling).  

Accordingly, the criteria for an evaluation in excess of 20 percent under DCs 8520, 8620, and 8720 after August 18, 2011, are not shown to have been met, to this extent, the preponderance of the evidence is against the claim, and the claim must be denied.

In evaluating the Veteran's claim for increase rating for his right lower extremity radiculopathy, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the evidence shows generally the same level of disability throughout this period on appeal such that a staged rating is not necessary.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Service Connection

Service connection will be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

To substantiate a claim of service connection there must be evidence of a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).

In VA general medical examination in April 2007, the examiner recorded the Veteran's account that in 2006, while serving in Iraq, he was diagnosed with a heart murmur.  The Veteran also reported that he had been told that the ECG done in Iraq was "normal" and that he was advised he had heartburn.  During the examination, the Veteran also reported that he was seen at Carney Hospital upon his return from Iraq for continuing chest pain.  He said that an ECG, treadmill test, and echocardiogram were performed and he was not made aware of any abnormalities.  The examiner noted that the Veteran had been stable since the reported onset of his heart murmur and did not note any evidence of a significant heart murmur. 

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a disability manifested by a heart murmur).  In the absence of proof of such current disability, the claim for service connection must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

Heart murmurs are heart sounds produced when blood flows across one of the heart valves that are loud enough to be heard with a stethoscope.  There are two types of murmurs.  A functional murmur or "physiologic murmur" is a heart murmur that is primarily due to physiologic conditions outside the heart.  Other types of murmurs are due to structural defects in the heart itself.  Functional murmurs are benign (an "innocent murmur").  Dorland's Illustrated Medical Dictionary (32nd Ed. 2011).

In the Veteran's case, testing has not revealed any structural defect in his heart and there is no other competent evidence that his heart murmur is associated with any underlying structural defect, disease or disability.  Accordingly, it must be regarded as benign and not representative of a disease or disability.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran testified that he experiences a dull ache, which he attributes to the heart murmur; however, the cause of his symptom is a complex medical question.  As a lay person, he lacks the expertise to opine as to the cause of this symptom.  Hence, his opinion is not competent evidence.  38 C.F.R. § 3.159(a).  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  A heart murmur is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  As such, service connection for a heart murmur is not warranted.  Significantly, as evidenced by the April 2007 VA examiner, the Veteran's heart murmur has not resulted in an actual diagnosable cardiac disability.

There is no competent evidence in the record showing that the Veteran has ever had a disability associated with his heart murmur.  Without competent evidence of the claimed disability, the claim must fail.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).  


ORDER

Entitlement to an increased, 40 percent, rating for back strain is granted. 

Entitlement to a higher initial rating for service-connected right lower extremity radiculopathy is denied.

Entitlement to service connection for a cardiac condition, to include a heart murmur, is denied. 





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


